Exhibit21.1 Subsidiaries of the Registrant Name of Entity State of Organization PRC Williston, LLC Eagle Ford Hunter, Inc. Magnum Hunter Resources GP, LLC Magnum Hunter Resources LP Triad Hunter, LLC Alpha Hunter Drilling, LLC Eureka Hunter Pipeline, LLC Eureka Hunter Pipeline Partners, LLC Hunter Disposal, LLC Hunter Real Estate, LLC NGAS Hunter, LLC Williston Hunter ND, LLC MHR Acquisition Company III, LLC MHR Callco Corporation MHR Exchangeco Corporation NGAS Production Co. Energy Hunter Securities, Inc. Sentra Corporation NGAS Gathering LLC 54NG, LLC Licking River Gathering Company, LLC Williston Hunter Canada, Inc. Williston Hunter, Inc. Delaware Colorado Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Alberta, Canada Alberta, Canada Kentucky Kentucky Kentucky Kentucky Kentucky Kentucky Alberta, Canada Delaware
